Title: From George Washington to Major General Artemas Ward, 1 July 1776
From: Washington, George
To: Ward, Artemas



Sir
New York July 1st 1776

I received your favors of the 20 & 23 Ulto and am happy to hear of the further success of our armed Vessels in the Capture of the Transport with the Highland Grenadiers. If they have been fortunate enough to take the 11 Ships mentioned in your last I suppose we are in possession of a large share of the Highlanders Ordered against us.
I am extremely sorry for your Indisposition & wish to afford you all the releif in my power and that the situation of things will admit of. It is particularly unlucky that Mr Whitcomb should refuse his Commission at this Crisis. A Fleet has arrived at The Hook which we suppose to be Genl Howe’s having recd authentic Intelligence of his sailing from Hallifax on the 9th Ulo with 132 sail. One hundred & Ten came in on Saturday, more were in the Offing & a few had got in two or three days before. we expect he will make an attack as soon as possible and I am

making every preparation to receive him—As we are extremely deficient in Arms here and in great distress for want of them I shall be glad if you will send all of those taken from the Highlanders which you conceive can be possibly spared. Let them be sent immediately to Norwich to the person[s] there who were Entrusted with the Others, with directions to forward them without delay by Water If there shall be no risk, If there is by Land. You will Observe that the new Regiments to be raised in the massachussets are to furnish their own before they are received or can be taken into pay. I am &c.

G.W.


P.S. It is not in my power to send a Genl Officer now—I have but One majr Genl And not Brigadiers more than are Absolutely necessary nor so many. I have heard nothing more of the Other Three Hundred Carbines—they are not yet arrived.

